Citation Nr: 1813878	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-55 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for metastatic prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

The Veteran, who is the appellant, served on active duty from February 1967 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.

In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record. 


FINDINGS OF FACT

1. The Veteran has a current disability of metastatic prostate cancer. 

2. The Veteran was exposed to chemicals, to include TCE and benzene during active service. 

3. No oncological injury or disease was manifested during service.

4. Symptoms of prostate cancer were not chronic in service, were not continuous since service, and did not manifest to a degree of 10 percent within one year of service separation.

5. The currently diagnosed metastatic prostate cancer is not causally or etiologically related to service, to include in-service exposure to chemicals.




CONCLUSION OF LAW

The criteria for service connection for metastatic prostate cancer are not met.  
38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The claim decided herein was filed using the fully developed claim (FDC) process pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA and private treatment records, relevant VA opinion report, a copy of the July 2017 Board hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In March 2016, VA obtained an opinion with respect to the claim on appeal.  The Board finds that the above-referenced opinion report is adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered an opinion regarding the etiology of the claimed prostate cancer disability.  The above-referenced VA opinion report contains all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinion reached by the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for Metastatic Prostate Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Prostate cancer is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for prostate cancer.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service and prostate cancer becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for prostate cancer.  He contends that the current prostate cancer was caused by in-service exposure to carcinogenic chemicals.  Specifically, the Veteran asserted in-service exposure to chemicals such as trichloroethylene (TCE), benzene, and mixed solvents that he used to clean cameras on a daily basis during service as part of his military occupational specialty (MOS) as a photographer.  See, e.g., July 2017 Board hearing transcript.  

The record reflects that the Veteran has a current disability of metastatic prostate cancer.  See, e.g., July 2016 VA treatment record. 

The DD Form 214 confirms that the Veteran's MOS was a photographer, and that training for this MOS included photographer's Mate 3 and 2 and photographer's mate class "A" School.  In addition, the records show the Veteran attended a photographic equipment repair course.  Accordingly, the Board finds that exposure to chemicals such as TCE and benzene is consistent with the circumstances of the Veteran's service.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran sustained an oncological injury to the prostate during service or that chronic symptoms of prostate cancer were manifested during service.  The service treatment records, which are complete, show no complaints, findings, or diagnoses related to prostate cancer.  At the October 1970 service separation examination, the genitourinary system was clinically evaluated as normal, and a urinalysis was negative.  The Veteran did not report any history of prostate cancer or relevant symptoms at service separation. 

Because the service treatment records are complete, the genitourinary system was clinically evaluated at service separation and determined to be normal, and a urinalysis was performed at service separation and shown to be negative, the Board finds that prostate cancer is a condition that would have ordinarily been recorded during service, including at the service separation examination, had it occurred during service; therefore, the lay and medical evidence generated contemporaneous to service, which showed no in-service genitourinary system injury or disease and no chronic symptoms of prostate cancer, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of prostate cancer or "chronic" symptoms of prostate cancer during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no  genitourinary system injury or disease or "chronic" symptoms of prostate cancer during service, the criteria for presumptive service connection under 38 C.F.R. 
§ 3.303(b) based on "chronic" symptoms in service are not met.

The Board next finds that the evidence shows that symptoms of prostate cancer were not continuous since service, including not to a degree of ten percent within one year of service separation in November 1970.  A September 2000 VA treatment record shows a normal clinical evaluation of the prostate.  See also February 2002 VA treatment record.  A July 2010 VA treatment record shows that the Veteran's prostate-specific antigen (PSA) test was recorded at 2.29.  An October 2012 VA treatment record shows that the Veteran's PSA test was recorded at 4.67 and urinalysis was normal.  The October 2012 VA clinician noted that the Veteran's PSA was slightly elevated and advised the Veteran to return for another test in one month for reevaluation.  The evidence shows that prostate cancer was first diagnosed in July 2014, approximately 44 years after service separation.  

The absence of post-service findings, diagnosis, or treatment for prostate cancer for many years after service separation is just one factor in this case, along with other factors such as the Veteran's own post-service reports of onset of prostate cancer after service, and the affirmative lay history and clinical findings upon examination at service separation and for many years after service separation, that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The absence of post-service treatment is not the only factor relied upon by the Board in making this finding, but is only one of several factors relied upon, and the Board's reliance upon this factor is consistent with the balanced holding in Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  As the weight of the evidence demonstrates no "continuous" symptoms of prostate cancer since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" prostate cancer symptoms or prostate cancer symptoms manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. 
 §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that prostate cancer, which was first manifested many years after service, was not caused by, or otherwise related to, service, to include in-service exposure to chemicals.  The March 2016 VA examiner opined that the Veteran's metastatic prostate cancer was not caused by or the result of in-service exposure to TCE or benzene.  The March 2016 VA examiner reasoned that the Veteran had multiple prostate cancer risk factors, including age, obesity, and history of smoking.  Specifically, the March 2016 VA examiner explained that prostate cancer is the most common malignant neoplasm in men from North America, and that the most important risk factor for the development of prostate cancer is increasing age.  The March 2016 VA examiner noted that 14 to 70 percent of men are diagnosed with prostate cancer between the ages of 61 and 70, that the majority of new cases are diagnosed between 65 and 74 years of age, that the median age for a diagnosis of prostate cancer is 66, and that the Veteran was 66 years old at the time of diagnosis of prostate cancer.  The March 2016 VA examiner further explained that clinical reviews have found that a higher waist circumference is associated with increased risks of prostate cancer, that body fatness is classified by the World Cancer Research Fund as a probable cause of advanced prostate cancer, and that the Veteran's medical records document a long-standing history of obesity, to include a body mass index (BMI) of 30 at the time of prostate cancer diagnosis.  The March 2016 VA examiner also noted that the Huncharekmeta analysis reported an association between smoking and prostate cancer incidence and mortality, and that the Veteran is noted to have a remote 10 pack-year history of tobacco abuse (quit in the 1980s). 

The March 2016 VA examiner also considered the Veteran's exposure to chemicals and provided the following explanation: 

The International Agency for Research on Cancer (IARC) does not list TCE or benzene as having either sufficient or limited evidence for carcinogenicity related to prostate cancer.  While carcinogenic, their effects are not noted to be causative for prostate cancer.  The National Research Council of the National Academies of Science 2009 report investigating water contamination at Camp Lejeune with benzene, vinyl chloride, tetrachloroethylene (PERC) and ... TCE  found "inadequate/insufficient evidence to determine whether an association exists" between contaminated water supply and prostate cancer.  The text Cancer Epidemiology and Prevention, 3rd Ed, 2006 reports that there are no established human occupational carcinogens for prostate cancer.  This is also reiterated by the text Occupational Cancers, 2014 which concludes there are no established occupational risk factors for prostate cancer with pesticides being the main exposure of ongoing interest.  The majority of the medical and scientific literature does not support benzene as being causative for prostate cancer.  Only TCE has a remotely plausible connection to future development of prostate cancer, therefore the [examiner] excludes a further discussion of benzene.

The Disease Specific Discussion below indicates that after substantial occupational exposures for at least five years, there may be an increased risk of developing prostate cancer associated with TCE exposure.  There are many other studies in the literature that have found no increase in risk after workplace exposure.  Therefore, with the possible exception of significant occupational exposure (which is greater than the estimated [United States Navy] exposure noted by this Veteran of 808 days) to TCE for greater than five years, there is limited scientific documentation linking exposure and the development of prostate cancer.

The March 2016 VA examiner concluded that this opinion was rendered based on a consideration of the Veteran's exposure to TCE and mixed solvents for two years and three months in service, potential occupational exposure as a camera repair man for thirteen years after service, disease-free interval of forty four years, age consistent with disease median, and other risk factors associated with prostate cancer, as discussed above.

The Board finds that the March 2016 VA opinion is highly probative with respect to service connection for prostate cancer, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 21 Vet. App. 303; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In reaching this opinion, the March 2016 VA fully considered the Veteran's potential daily exposure to TCE and benzene during service, but opined that other prostate cancer risk factors caused the Veteran's prostate cancer, to include age, obesity, history of smoking, and potential post-service exposure to chemicals.  To the extent that the Veteran has asserted that he was not exposed to TCE or benzene after service, this assertion does not render the March 2016 VA opinion inadequate because the March 2016 VA examiner only considered potential, not actual, post-service exposure to chemicals as only one of the factors, and the length of in-service exposure to chemicals (less than five years), and weighed such exposure against other highly probative prostate cancer risk factors, such as age, obesity, history of smoking.  Therefore, the Board finds that the March 2016 VA opinion report provides competent, credible, and probative evidence which shows that the current prostate cancer disability was not caused by, or otherwise related to, service, to include in-service exposure to chemicals.  

While the Veteran is competent to relate some symptoms of prostate cancer experienced at any time, he is not competent to opine on whether there is a link between the prostate cancer and active service, including to exposure to chemicals, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the development of cancer, specific clinical testing for cancer that indicate onset, and knowledge of the incubation period or ranges of such disorder that the Veteran is not shown to possess.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The Veteran is not shown to have the requisite medical expertise to render an opinion as to whether prostate cancer is related to in-service chemical exposure, as opposed to other prostate cancer risk factors, such as age, obesity, and history of smoking.

Finally, the Board has considered and weighed the June 2015 and September 2015 statements by Dr. S.H. and Dr. M.A., which purport to relate the prostate cancer disability to in-service exposure to chemicals.  In a June 2015 statement, Dr. S.H. wrote that the Veteran's chemical exposure during military service may be related 

to his prostate cancer, and that the Veteran's cancer may have been contributed to or have directly resulted from these exposures.  Similarly, in a September 2015 statement, Dr. M.A. wrote that the Veteran's exposure to TCE while performing camera repair in the United States Navy for three years very possibly contributed to his subsequent development of prostate cancer.  

The Board finds that the above-referenced June 2015 and September 2015 private opinions lack probative value because they are speculative statements of mere possibility and not probability.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for 

prostate cancer; consequently, the claim must be denied.  Because the preponderance of the evidence is against all the theories of the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for metastatic prostate cancer is denied. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


